   DOE EXHIBIT 5:
  KRISTA HARRELL
DEPOSITION EXCERPTS
                                                                      KRISTA LYNN HARRELL

                                                                          1
                                                                                                                                           3
                                                                                        1   questions, and that counsel for the parties
    10:56:32    1         IN THE UNITED STATES DISTRICT COURT
                                                                                        2   may make objections and assign grounds at
    10:56:32    2         FOR THE SOUTHERN DISTRICT OF ALABAMA
    10:56:32    3                  SOUTHERN DIVISION
                                                                                        3   the time of trial, or at the time said

    10:56:32    4                                                                       4   deposition is offered in evidence, or prior
                5   CIVIL ACTION NO:        1:17-cv-00394-WS-C                          5   thereto.
                6
                    JOHN DOE,                                                           6       IT IS FURTHER STIPULATED AND AGREED
                7
                            Plaintiff,                                                  7   that notice of the filing of the deposition
                8
                    Vs.
                9                                                                       8   by the Commissioner is waived.
                    THE UNIVERSITY OF SOUTH ALABAMA;
               10   MICHAEL A. MITCHELL, individually                                   9
                    and in his official capacity as
               11   Vice President for Student Affairs                                 10
                    and Dean of Students and Deputy
               12   Title IX Coordinator for Students;
                    ANDREA C. AGNEW, individually and                                  11
               13   in her official capacity as
                    Assistant Dean of Students; KRISTA                                 12
               14   HARRELL, individually and in her
                    official title as Associate Dean
               15   of Students & Title IX Coordinator,                                13
                    et al.,
               16                                                                      14
                            Defendants.
               17
                                                                                       15
               18
                          VIDEO/WEBCAST DEPOSITION TESTIMONY OF:                       16
               19                   KRISTA LYNN HARRELL
               20                                                                      17
                    DATE:       January 12, 2021 - January 13, 2021
               21                                                                      18
                    TIME:       2:02 p.m.
               22
                    REPORTED BY:    Daphne M. Cotten, CSR                              19
               23
                                                                                       20
                                                                                       21
                                                                                       22
                                                                                       23
                                                                         2                                                                 4
        1                   S T I P U L A T I O N                                       1              A P P E A R A N C E S
        2             IT IS STIPULATED AND AGREED, by and                               2   BEFORE:
        3      between the parties through their respective                             3       Daphne M. Cotten, CSR and Notary
        4      counsel, that the deposition of,                                         4   Public
        5                   KRISTA LYNN HARRELL,                                        5
        6      may be taken before Daphne M. Cotten,                                    6   APPEARING ON BEHALF OF THE PLAINTIFF:
        7      Commissioner and Notary Public for the State                             7       MATT GREEN, ESQUIRE
        8      of Alabama at Large, at Law Office of Matt                               8       LAW OFFICE OF MATT GREEN, LLC
        9      Green, LLC, The Pollock-Altmayer House, 501                              9       THE POLLOCK-ALTMAYER HOUSE
       10      Government Street, Suite 1, Mobile, Alabama,                            10       501 GOVERNMENT STREET, SUITE 1
       11      on the 12th day of January, 2021, commencing                            11       MOBILE, ALABAMA 36602
       12      at approximately 2:02 p.m.                                              12
       13            IT IS FURTHER STIPULATED AND AGREED                               13   APPEARING ON BEHALF OF THE DEFENDANTS:
       14      that the signature to the deposition by the                             14       CHRISTINE HARDING HART, ESQUIRE
       15      witness is not waived, said deposition to                               15       HAND ARENDALL, LLC
       16      have the same force and effect as if full                               16       MERCHANTS PLAZA
       17      compliance had been had with all laws and                               17       104 SAINT FRANCIS STREET, SUITE 300
       18      rules of court relating to taking of                                    18       MOBILE, ALABAMA 36602
       19      deposition.                                                             19
       20            IT IS FURTHER STIPULATED AND AGREED                               20       KRISTIN DUKES, ESQUIRE
       21      that it shall not be necessary for any                                  21
       22      objections to be made by counsel as to any                              22
       23      questions, except as to form or leading                                 23
1 of 85 sheets                                                         Page 1 to 4 of 245                                  01/21/2021 07:37:11 PM
                                                       KRISTA LYNN HARRELL
                                                          5                                                                  7
       1                 INDEX                                           1   EXHIBITS (Cont'd)
       2                                                                 2   Plaintiff's 11.................Page 10
       3   EXAMINATION BY:                                               3   Notes - Bates USA 07409 - USA 07472
       4   MR. GREEN..................Pages 10-241                       4
       5   MS. HART..................Pages 242-244                       5   Plaintiff's 12.................Page 10
       6                                                                 6   SAVE Training Title IX Presentation
       7             EXHIBITS                                            7
       8   Plaintiff's 1...................Page 10                       8   Plaintiff's 13.................Page 10
       9   Notice of Video/Webcast Deposition                            9   Hearing Minutes - Bates USA 07875 - USA
     10                                                                 10   07876
     11    Plaintiff's 2...................Page 10                      11
     12    Krista Harrell's Responses to Plaintiff's                    12   Plaintiff's 14.................Page 10
     13    First Set of Requests For Production                         13   "Drinking too much" doesn't cause rape.
     14                                                                 14   Rapists do.
     15    Plaintiff's 3...................Page 10                      15
     16    Krista Harrell's Responses to Plaintiff's                    16   Plaintiff's 15.................Page 10
     17    First Set of Interrogatories                                 17   Hearing Minutes - Bates USA 06305 & USA
     18                                                                 18   06309
     19    Plaintiff's 4...................Page 10                      19
     20    John Doe Exhibit 2: USA Student Code of                      20   Plaintiff's 16.................Page 10
     21    Conduct & Flow Chart                                         21   Emails - Bates USA 07431, 07443, 07444,
     22                                                                 22   07449-07450
     23                                                                 23
                                                          6                                                                  8
       1   EXHIBITS (Cont'd)                                             1   EXHIBITS (Cont'd)
       2                                                                 2   Plaintiff's 17.................Page 10
       3   Plaintiff's 5...................Page 10                       3   Gender Box Activity and Script
       4   Findings - Bates USA 06073                                    4
       5                                                                 5   Plaintiff's 18.................Page 10
       6   Plaintiff's 6...................Page 10                       6   Hearing Board Training: Building a
       7   Clothesline Project                                           7   Collaborative and Trauma Informed Approach
       8                                                                 8
       9   Plaintiff's 7...................Page 10                       9   Plaintiff's 19.................Page 10
     10    John Doe Exhibit 7 - USA Title IX Banners at                 10   Department of the Army - Report of
     11    Doe's hearing with Roe 1 and Roe 2                           11   Proceedings
     12                                                                 12
     13    Plaintiff's 8...................Page 10                      13   Plaintiff's 20.................Page 10
     14    Alias Key as of October 11, 2017                             14   John Doe Exhibit 1: USA Sexual Misconduct
     15                                                                 15   Policy & Complaint Resolution Procedures
     16    Plaintiff's 9...................Page 10                      16
     17    University Disciplinary Committee (UDC)                      17   Plaintiff's 21.................Page 10
     18    Title IX Training                                            18   John Doe Exhibit 2: USA Student Code of
     19                                                                 19   Conduct & Flow Chart
     20    Plaintiff's 10..................Page 10                      20
     21    Greek Leadership Title IX Training                           21   Plaintiff's 22.................Page 10
     22                                                                 22   Sex Without Consent isn't Sex, It's Rape -
     23                                                                 23   Bates USA 04386 - USA 04390
01/21/2021 07:37:11 PM                                  Page 5 to 8 of 245                                            2 of 85 sheets
                                                               KRISTA LYNN HARRELL
                                                                  21                                                                         23
14:12:57    1   we have done where we take something that                 14:15:11    1   as their representative to that team.
14:13:06    2   either ATIXA has shared with us and provide               14:15:14    2      Q.     And to be on the Title IX team,
14:13:06    3   that for our Title IX team. And Dr.                       14:15:16    3   what does that entail exactly?
14:13:07    4   Mitchell has participated in those over the               14:15:17    4      A.     Essentially, it is everyone that
14:13:09    5   years. And I would say regularly trained.                 14:15:20    5   served as a Deputy Coordinator. And those
14:13:14    6            We typically have -- you know,                   14:15:25    6   distinctions are available on our web page,
14:13:17    7   I've been on medical leave since October --               14:15:29    7   the most updated list of the members that
14:13:20    8   but we typically have monthly Title IX team               14:15:31    8   served.
14:13:24    9   meetings in which I provide updates on                    14:15:35    9             We also include the Victims
14:13:27   10   trends. If there are things that we need to               14:15:39   10   Advocate Coordinator, or general counsel.
14:13:31   11   be aware of, you know, again, legal changes,              14:15:42   11   So previous to Kristin would have been Jean
14:13:36   12   guidance changes, those types of things. I                14:15:46   12   Tucker. Our Chief of Police has been
14:13:39   13   would consider it an ongoing education.                   14:15:51   13   invited. Captain Keith West has been a part
14:13:42   14      Q.    Okay. In 2016 and '17, who was on                14:15:55   14   of the team, as he coordinates our query
14:13:46   15   the Title IX team at the University of South              14:15:59   15   reports, which we have to partner on. So
14:13:50   16   Alabama?                                                  14:16:02   16   he's been on a team.
14:13:50   17      A.    I'm sorry, Matt. You said                        14:16:04   17             And I'm trying to think if there's
14:13:52   18   '16/'17?                                                  14:16:06   18   -- I don't want to miscommunicate anybody
14:13:53   19      Q.    Yes, ma'am.                                      14:16:10   19   else. That's typically who it is.
14:13:54   20      A.    I would not be able to tell you                  14:16:10   20      Q.     Okay. That's fine. Tell me, as
14:13:57   21   all of the members specifically that were on              14:16:14   21   best you can recall, how you became involved
14:13:58   22   there. I would not be able to recall that                 14:16:16   22   in the Roe 1 Roe 2 case against my client.
14:14:00   23   offhand right now. So I wouldn't want to                  14:16:20   23      A.     In Roe 1 Roe 2. I would have done
                                                                  22                                                                         24
14:14:01    1   miscommunicate. I obviously was on a team,                14:16:25    1   the intakes for the Roe 1 Roe 2.
14:14:05    2   I served as a Title IX coordinator since                  14:16:31    2      Q.     And what does that --
14:14:07    3   2012. Dr. Mitchell, again as my direct                    14:16:31    3      A.     That's part of my --
14:14:10    4   supervisor, has been on that team. So the                 14:16:32    4      Q.     I'm sorry. Go ahead.
14:14:13    5   two of us for certain. Dr. Andrea Agnew                   14:16:33    5      A.     That's part of my -- so, like I
14:14:17    6   would have been on in '16/'17.                            14:16:37    6   say, I oversee everything. Part of my
14:14:20    7      Q.    Kim Ortiz?                                       14:16:39    7   responsibilities, particularly during that
14:14:22    8      A.    I do not remember the date of when               14:16:40    8   time, I would have done intakes with all of
14:14:25    9   Kim started her employment with the                       14:16:43    9   the potential complainants in the cases to
14:14:26   10   institution. I do not believe that it was                 14:16:46   10   hear what their statements would be to
14:14:31   11   '16/'17. I don't think she started until                  14:16:49   11   determine whether there was enough to move
14:14:32   12   after that. But I would not be able to                    14:16:52   12   forward with investigation.
14:14:34   13   recall for sure.                                          14:16:54   13             Not to determine, obviously,
14:14:35   14      Q.    What about Ms. Preyear?                          14:16:55   14   responsibility, just to determine if there's
14:14:37   15      A.    FeAunte Preyear served as our                    14:16:57   15   enough for an investigation. I would have
14:14:40   16   Victims Advocate Coordinator at the time,                 14:16:59   16   met with both Roe 1 and Roe 2.
14:14:43   17   and she would have been on the Title IX team              14:17:03   17      Q.     How did you become aware of Roe
14:14:57   18   at that time.                                             14:17:07   18   1's allegations against my client?
14:14:59   19      Q.    Katrina Kennedy?                                 14:17:09   19      A.     I do not recall the specificity of
14:15:01   20      A.    Katrina Kennedy would not have                   14:17:12   20   how I was notified for Roe 1.
14:15:04   21   served on the Title IX team. She's been a                 14:17:20   21      Q.     Can the University -- can Title IX
14:15:07   22   victims advocate. But she would not have                  14:17:22   22   go forward without the cooperation of a
14:15:11   23   served on the Title IX team. FeAunte served               14:17:25   23   complainant?
01/21/2021 07:37:11 PM                                         Page 21 to 24 of 245                                                   6 of 85 sheets
                                                                KRISTA LYNN HARRELL
                                                                   29                                                                          31
14:21:16    1         Q.   Okay. Tell me --                                14:23:24    1   Roe 3 that happened, I believe hers was off
14:21:16    2         A.   I'm not -- go ahead. I'm sorry.                 14:23:28    2   campus, was significant and concerning
14:21:18    3         Q.   Tell me, as you recall, in the Roe              14:23:31    3   enough, based on the details, to forward on.
14:21:23    4   1 and Roe 2 complaints what information did                14:23:33    4       Q.   Do you remember, as we sit here,
14:21:24    5   you have that you felt it was appropriate to               14:23:35    5   what the details were?
14:21:27    6   forward the case on for an investigation?                  14:23:36    6       A.   Sir?
14:21:30    7         A.   And, again, I don't have the case               14:23:37    7       Q.   Do you remember as we sit here
14:21:33    8   details in front of me, Mr. Green. So I                    14:23:39    8   today what those details were?
14:21:35    9   want to make sure I'm very clear. I don't                  14:23:41    9       A.   I remember some of them. Again, I
14:21:38   10   remember every single detail about every                   14:23:43   10   don't want to miscommunicate. And I'm
14:21:41   11   case. Unfortunately, we have a number that                 14:23:47   11   saying this very honestly. There's a lot
14:21:41   12   come through every year. And that's not to                 14:23:49   12   that come through. I would never want to
14:21:41   13   diminish the importance of this one.                       14:23:49   13   make a conflation from -- like conflate one
14:21:47   14              From my recollection from this                  14:23:49   14   with the other.
14:21:48   15   case, I felt very strongly, based on what                  14:23:54   15            From my best recollection, I
14:21:55   16   they shared, that there was enough for an                  14:23:59   16   remember Roe 3 mentioning something about --
14:21:58   17   investigation kind of given the statements                 14:24:02   17   and, again, there was more than this.
14:21:59   18   that Roe 1 and Roe 2 made about the                        14:24:05   18   Clearly. I don't remember everything about
14:22:05   19   situation that happened, I believe if I                    14:24:06   19   all cases.
14:22:08   20   recall correctly, on campus.                               14:24:08   20            My best recollection is there is
14:22:13   21         Q.   And what about Roe 3? Do you                    14:24:10   21   some instance where I believe that she was
14:22:15   22   remember how you came to discover Roe 3?                   14:24:12   22   supposed to be maybe intoxicated or
14:22:19   23         A.   Again, I can't honestly tell you                14:24:17   23   unconscious to the point where Roe 3 might
                                                                   30                                                                          32
14:22:23    1   the specificity of how particular cases got                14:24:20    1   not have been able to give consent.
14:22:26    2   to me. They're reported to me all kinds of                 14:24:22    2            My understanding, if I remember
14:22:30    3   ways. It could have been from something on                 14:24:24    3   correctly, there was something that might
14:22:33    4   campus, it could have been from police, it                 14:24:26    4   have happened going from a bedroom to a
14:22:33    5   could have been through the person. So I                   14:24:29    5   bathroom, if I recall correctly. Again, I'm
14:22:36    6   honestly don't remember how that one got to                14:24:33    6   making a best estimation. I remember
14:22:38    7   me.                                                        14:24:33    7   potentially that in that case Roe 3 might
14:22:39    8         Q.   Do you remember Dr. Agnew sending               14:24:36    8   have reported hitting their head on a sink
14:22:41    9   you an email about the allegations, or the                 14:24:36    9   or something in the bathroom -- now,
14:22:46   10   identity of Roe 3, to begin this                           14:24:44   10   remember, this is years ago -- and kind of
14:22:47   11   investigation?                                             14:24:47   11   going in and out of consciousness.
14:22:48   12         A.   I don't remember a specific email,              14:24:47   12       Q.   Okay.
14:22:50   13   no.                                                        14:24:50   13       A.   Again, that's my best recollection
14:22:50   14         Q.   Do you remember what evidence you               14:24:52   14   to the details for that.
14:22:57   15   felt was present in the Roe 3 allegation                   14:24:52   15       Q.   Okay.
14:23:01   16   that you felt was sufficient to forward the                14:24:53   16       A.   That's really the most that I
14:23:03   17   case on to an investigation?                               14:24:53   17   have.
14:23:05   18         A.   I don't remember, again, the                    14:24:55   18       Q.   Before you made the determination
14:23:07   19   specificity of all of them, and I would not                14:24:57   19   to forward the case on for investigation,
14:23:10   20   want to miscommunicate. From my                            14:24:59   20   did you interview any collateral witnesses
14:23:13   21   recollection, my best estimation,                          14:25:02   21   other than the complainants?
14:23:15   22   recollection, is that the -- I guess what                  14:25:04   22       A.   I don't recall in that case doing
14:23:21   23   happened, the incident that was reported by                14:25:08   23   that. That would be unusual if it did
01/21/2021 07:37:11 PM                                          Page 29 to 32 of 245                                                    8 of 85 sheets
                                                             KRISTA LYNN HARRELL
                                                                73                                                                       75
15:12:50    1       A.   Yes, I can read that.                          15:14:38    1   their points of view about the evidence
15:12:51    2       Q.   Do you see where I have the cursor             15:14:42    2   presented during the hearing from all
15:12:54    3   and it highlighted?                                     15:14:44    3   parties involved.
15:12:55    4       A.   Yes, I can see that.                           15:14:45    4      Q.    Based on your training and
15:12:55    5       Q.   Okay.                                          15:14:47    5   experience and knowledge in this area, the
15:12:56    6            MS. HART: Just to help, it's page              15:14:49    6   privacy component of the UDC deliberation,
15:12:58    7   -- there's a page 60 at the bottom of that              15:14:52    7   is that an important rule?
15:13:00    8   page, right?                                            15:14:54    8      A.    I wouldn't be able to make a
15:13:01    9            MR. GREEN: Yeah.                               15:14:58    9   determination whether it's an important
15:13:01   10       Q.   You got it?                                    15:15:01   10   rule. I mean, I --
15:13:01   11       A.   Uh-huh.                                        15:15:02   11      Q.    Is it a rule that is
15:13:05   12       Q.   And I guess my question to you, is             15:15:06   12   discretionary, or should it be followed?
15:13:07   13   private -- is it your understanding that                15:15:06   13      A.    Anything in the policy, we follow.
15:13:10   14   private means just the UDC and the Student              15:15:09   14      Q.    And if it's not followed, that
15:13:15   15   Conduct Administrator? Is that right?                   15:15:11   15   would be in violation of the rule?
15:13:15   16       A.   That would be what I would                     15:15:13   16      A.    Potentially.
15:13:17   17   understand. I believe that as a Title IX                15:15:26   17      Q.    Can you envision where it would be
15:13:21   18   Coordinator I can be a part of any process              15:15:28   18   okay to not follow the rule that the UDC
15:13:23   19   or proceeding. I never sit in on them,                  15:15:32   19   shall meet in private?
15:13:24   20   ever. I've never been in on them.                       15:15:36   20      A.    At this point, I can't make a
15:13:27   21       Q.   Why have you not sat in on them if             15:15:36   21   determination of what would be the
15:13:29   22   you --                                                  15:15:36   22   exception.
15:13:31   23            MS. HART: Let's let her finish                 15:15:42   23      Q.    Okay. And it says shall. Do you
                                                                74                                                                       76
15:13:33    1   the answer first.                                       15:15:44    1   see where it says shall?
15:13:34    2       Q.   Oh, I'm sorry. I didn't mean to                15:15:46    2      A.    It doesn't say -- that is
15:13:35    3   cut you off, Dr. Harrell.                               15:15:49    3   different than must. That language is --
15:13:35    4       A.   That's okay. And honestly I don't              15:15:52    4   the must and shall is important throughout.
15:13:36    5   remember what I was saying. But essentially             15:15:52    5      Q.    Right.
15:13:39    6   the only people that, from my knowledge -- I            15:15:52    6      A.    That was not something --
15:13:44    7   mean, I am not involved in the hearing                  15:15:59    7      Q.    I'm sorry. Go ahead.
15:13:46    8   process -- is that it's typically just the              15:16:00    8      A.    Shall is not something that they
15:13:48    9   UDC and the conduct administrator.                      15:16:04    9   must do.
15:13:54   10            As Title IX Coordinator, I can be              15:16:04   10      Q.    It doesn't seem like there's much
15:13:55   11   involved in any -- you know, I can sit in               15:16:08   11   wiggle room in that rule to me. Am I
15:13:55   12   and observe if I need to. But I haven't                 15:16:10   12   reading that the same way you are?
15:13:58   13   ever to this point. I think is what                     15:16:12   13      A.    I'm not sure what you mean by
15:13:58   14   Christine was mentioning for me to finish.              15:16:14   14   wiggle room. Again, shall, they can make --
15:14:03   15       Q.   Do you know why the UDC should                 15:16:17   15   there could be an exception. Must would be
15:14:07   16   meet in private?                                        15:16:24   16   they must be in private.
15:14:12   17       A.   Do I know why the UDC should meet              15:16:24   17      Q.    Okay.
15:14:13   18   in private. My understanding is that a UDC              15:16:25   18      A.    Shall would mean that there is a
15:14:17   19   can make their deliberations and discuss the            15:16:26   19   potential exception that could be possible.
15:14:21   20   evidence presented during the hearing.                  15:16:27   20      Q.    Can you tell me what exceptions
15:14:27   21       Q.   Would it be like they could feel               15:16:29   21   that you know of in the rules where the UDC
15:14:30   22   free to debate their true opinions?                     15:16:33   22   should not meet in private?
15:14:34   23       A.   I do believe that they discuss                 15:16:35   23      A.    Again, I don't know of any
19 of 85 sheets                                              Page 73 to 76 of 245                                        01/21/2021 07:37:11 PM
                                                               KRISTA LYNN HARRELL
                                                                  81                                                                       83
15:21:01    1   during those hearings or deliberations.                   15:23:01    1   Code of Student Conduct or the sexual
15:21:05    2      Q.    Are you familiar with the rules of               15:23:04    2   misconduct policy and complaint procedures?
15:21:08    3   the Student Code of Conduct?                              15:23:08    3       A.    There have been changes in general
15:21:10    4      A.    Yes, I am familiar.                              15:23:13    4   to the policy and complaint procedures, yes.
15:21:12    5      Q.    Are you familiar with the                        15:23:17    5       Q.    My question is have there been any
15:21:13    6   disciplinary procedures that we've talked                 15:23:20    6   that have been made as a result of my
15:21:17    7   about?                                                    15:23:22    7   client's cases.
15:21:17    8      A.    Yes. But I would not be able to                  15:23:23    8       A.    Oh. I don't think we do anything
15:21:19    9   probably tell you them offhand. But I am                  15:23:26    9   specifically as a result of particular
15:21:24   10   familiar with them.                                       15:23:28   10   cases. I think we look annually based on
15:21:24   11      Q.    Are you familiar with the sexual                 15:23:32   11   the best practices and guidance that we
15:21:24   12   misconduct policy and complaint procedure                 15:23:35   12   have.
15:21:30   13   that the University had in place at the time              15:23:36   13       Q.    What is your understanding of the
15:21:31   14   of my client's hearings?                                  15:23:38   14   role of a Student Conduct Administrator in
15:21:33   15      A.    At the time of the hearings, yes.                15:23:41   15   the context of a sexual misconduct or
15:21:35   16   I am not as versed in them, because we've                 15:23:46   16   violence complaint?
15:21:40   17   had several iterations since 2016/2017. Or                15:23:48   17       A.    The administrator, you know, there
15:21:41   18   I think that was the year. We've gone                     15:23:54   18   again, they take the decision of the UDC,
15:21:44   19   through annual revisions.                                 15:24:01   19   and they're the ones that are communicating
15:21:46   20            I obviously was involved with the                15:24:06   20   with the respondent at the time. You know,
15:21:53   21   policy at the time and -- you know, it just               15:24:10   21   they're also hearing sanctions. They're
15:21:54   22   depends on what it is. But I was involved.                15:24:15   22   also the ones that typically respondents
15:21:56   23   We've had so many revisions that sometimes                15:24:20   23   communicate with the most to be able to kind
                                                                  82                                                                       84
15:22:02    1   it's difficult to remember what --                        15:24:23    1   of -- again, if there's an appeal, the
15:22:02    2      Q.    Sure.                                            15:24:26    2   administrator will communicate that. And
15:22:02    3      A.    -- policy was revised in what                    15:24:30    3   then, obviously, the appellate person will
15:22:02    4   year.                                                     15:24:31    4   do that as well.
15:22:05    5      Q.    Have any revisions or changes been               15:24:32    5       Q.    Should the Student Conduct
15:22:07    6   made to the rules or procedures that we've                15:24:38    6   Administrator determine which witness is
15:22:11    7   discussed since my client's hearing about                 15:24:41    7   believable, or is that something that the
15:22:14    8   deliberations of the UDC?                                 15:24:44    8   UDC should decide?
15:22:16    9      A.    I wouldn't be able to tell you for               15:24:45    9       A.    Again, I'm not involved in the
15:22:20   10   sure specifically. We have had a number of                15:24:47   10   decision-making process in a hearing. But
15:22:23   11   changes overall to the policy and the                     15:24:50   11   from my understanding, the determination
15:22:27   12   procedures in the last four plus years.                   15:24:54   12   based on, I guess, what's happening based on
15:22:30   13      Q.    Who is now allowed to participate                15:24:58   13   the evidence that's provided by any party is
15:22:31   14   in the UDC deliberations in an allegation of              15:25:00   14   up to the UDC members.
15:22:36   15   sexual misconduct?                                        15:25:02   15       Q.    And in terms of which witness is
15:22:37   16      A.    I don't recall offhand.                          15:25:06   16   believable, or which party is believable,
15:22:40   17      Q.    Has it changed?                                  15:25:09   17   and which party is not believable, that's a
15:22:42   18      A.    I don't believe it's changed.                    15:25:12   18   function of the UDC, right?
15:22:42   19   Again, I don't have it right in front of me.              15:25:13   19       A.    In terms of determining
15:22:45   20   I don't believe it's changed.                             15:25:17   20   credibility, that is a function of the UDC.
15:22:46   21      Q.    Are you aware of any rule or                     15:25:19   21       Q.    And in terms of finding of fact
15:22:48   22   procedure that's changed since my client's                15:25:22   22   about, you know, whether someone was able to
15:22:53   23   hearings with respect to the rules of the                 15:25:24   23   consent or not, or whether someone was
21 of 85 sheets                                                Page 81 to 84 of 245                                        01/21/2021 07:37:11 PM
                                                                 KRISTA LYNN HARRELL
                                                                    85                                                                           87
15:25:26    1   incapacitated, or whether someone was                       15:27:16    1       Q.      Sure. If the rules were not
15:25:28    2   intoxicated, that would be a function of the                15:27:19    2   followed, if any rule was violated in these
15:25:32    3   UDC, right?                                                 15:27:24    3   policies that we talked about, that could
15:25:33    4       A.      We train to make the determination              15:27:27    4   compromise an individual's right to a fair,
15:25:38    5   based on the definition of consent.                         15:27:31    5   impartial, and equitable hearing, correct?
15:25:39    6       Q.      Right. And it's important that                  15:27:34    6               MS. HART: Object to the form.
15:25:40    7   the UDC makes that decision; is that                        15:27:35    7       A.      Again, we do our best to follow
15:25:42    8   correct?                                                    15:27:39    8   the policy. There might be instances where
15:25:42    9       A.      The UDC makes that decision.                    15:27:42    9   a deviation from it might raise a concern
15:25:46   10       Q.      And that's an important rule,                   15:27:48   10   from some party that they did not have a
15:25:48   11   isn't it?                                                   15:27:49   11   fair and equitable process.
15:25:49   12       A.      In my opinion I think it's -- we                15:27:49   12               In that case, we have an appeals
15:25:52   13   should follow the policy, which means the                   15:27:51   13   process of which we do so they have another
15:25:54   14   UDC is determining --                                       15:27:55   14   opportunity to share their grievance about
15:25:59   15       Q.      If that policy is not followed, if              15:27:59   15   potentially what the determination was, what
15:26:00   16   that rule is not followed, is that a bad                    15:27:59   16   the process was, and go through that
15:26:04   17   thing?                                                      15:28:02   17   opportunity.
15:26:04   18       A.      We do our very best to follow the               15:28:06   18       Q.      The rules are there to be
15:26:07   19   policy.                                                     15:28:08   19   followed, correct?
15:26:08   20       Q.      I understand your position. But                 15:28:09   20       A.      We do our best to follow policy,
15:26:10   21   my question is a little bit different. If                   15:28:09   21   yes, sir.
15:26:12   22   that policy is not followed, would that be                  15:28:11   22       Q.      And if the rules aren't followed,
15:26:15   23   wrong?                                                      15:28:13   23   that could mean that the process was not
                                                                    86                                                                           88
15:26:18    1       A.      To me --                                        15:28:17    1   fair. Would you agree with that?
15:26:21    2               MS. HART: Object to the form.                   15:28:21    2       A.      I don't think one instance of
15:26:21    3   Sorry. Go ahead.                                            15:28:25    3   potentially a deviation from the policy
15:26:22    4       A.      To me we obviously need to follow               15:28:25    4   means the entire process is unfair.
15:26:24    5   policy. And we do everything we can to                      15:28:29    5       Q.      Do you --
15:26:28    6   prevent any, you know, kind of deviation                    15:28:29    6       A.      I don't think that --
15:26:30    7   from that to be able to give a fair and                     15:28:29    7       Q.      Go ahead.
15:26:33    8   equitable process to everybody. If there is                 15:28:33    8       A.      I'm sorry. Just in general, I
15:26:36    9   a concern about the policy not being                        15:28:35    9   wouldn't think that would discount the rest
15:26:40   10   followed, there are opportunities for people                15:28:37   10   of the process because there was one piece
15:26:43   11   to raise their concerns.                                    15:28:40   11   of it that might have deviated from the
15:26:47   12       Q.      And that's the reason you have the              15:28:42   12   policy. I don't think that somebody could
15:26:51   13   policy, right, is so that the process is                    15:28:44   13   ascertain the entire process was then unfair
15:26:54   14   fair and equitable, correct?                                15:28:44   14   or inequitable.
15:26:56   15       A.      We do our very best to provide a                15:28:48   15       Q.      What policies do you think are
15:27:00   16   fair and equitable process, yes.                            15:28:49   16   permissible to deviate from and still be
15:27:02   17       Q.      If the rules aren't followed, that              15:28:53   17   fair?
15:27:04   18   could compromise someone's ability to get a                 15:28:53   18       A.      Say that for me again, Matt.
15:27:08   19   fair and equitable and impartial hearing,                   15:28:58   19       Q.      Sure. What policies do you
15:27:11   20   couldn't it?                                                15:29:00   20   believe it's okay to deviate from, or not
15:27:13   21               MS. HART: Object to the form.                   15:29:02   21   follow, and still be fair?
15:27:14   22       A.      Say that again for me, Matt. I'm                15:29:04   22       A.      I don't really -- I think that's a
15:27:14   23   sorry.                                                      15:29:10   23   really general question.
01/21/2021 07:37:11 PM                                           Page 85 to 88 of 245                                                    22 of 85 sheets
                                                               KRISTA LYNN HARRELL
                                                                  89                                                                      91
15:29:10    1      Q.     Well, I'm not trying to trick you.              15:31:10    1   determine if they felt like their process
15:29:10    2   You just said that -- if I'm not misquoting               15:31:16    2   was unfair and inequitable.
15:29:15    3   you -- that you said that you don't think                 15:31:20    3       Q.   Should the person who sits on the
15:29:16    4   it's necessarily unfair and inequitable if                15:31:22    4   appeal be neutral and impartial?
15:29:20    5   one policy is not followed.                               15:31:25    5       A.   That is the goal, is that the
15:29:23    6             And my question to you is can you               15:31:29    6   appeals person has no prejudgment.
15:29:25    7   tell me a specific policy you believe, or                 15:31:31    7       Q.   And should the person who sits on
15:29:28    8   rule, that if it was not followed it would                15:31:34    8   the appeal not have participated in the
15:29:32    9   still be fair and equitable?                              15:31:36    9   finding of a student being responsible, or
15:29:33   10             MS. HART: Object to the form. Go                15:31:39   10   in the severity of punishment, before he
15:29:33   11   ahead.                                                    15:31:42   11   rules on the appeal?
15:29:35   12      A.     I want to clarify that I said I                 15:31:44   12            MS. HART: Object to the form.
15:29:38   13   don't think because one part of a policy                  15:31:46   13       A.   We do our best to make sure that
15:29:39   14   wasn't followed, that means the whole                     15:31:49   14   the appeals person has no prejudgment.
15:29:41   15   process was inequitable or unfair. I mean,                15:31:49   15       Q.   Right. Let me ask a specific
15:29:46   16   I think it would be really challenging for                15:31:52   16   question. If the appeal person participated
15:29:50   17   an entire policy not to be followed. There                15:31:55   17   in the severity of punishment that came out
15:29:53   18   are so many pieces of policy. I don't                     15:31:59   18   of the Student Conduct Administrator, he
15:29:55   19   remember at this point how long it was.                   15:32:03   19   participated in that, and then the student
15:30:01   20             To me, if one part of the policy                15:32:05   20   appealed that decision to the same person
15:30:06   21   potentially was not followed, or is believed              15:32:09   21   who participated in the determination of
15:30:10   22   not to be followed by a party involved in                 15:32:13   22   sanction, would that person be fair and
15:30:13   23   the process, I don't think that means that                15:32:17   23   impartial?
                                                                  90                                                                      92
15:30:16    1   the rest of the process was inequitable or                15:32:18    1            MS. HART: Object to the form.
15:30:23    2   unfair.                                                   15:32:19    2       A.   I don't think it necessarily means
15:30:24    3      Q.     If a rule was broken -- who gets                15:32:23    3   that person is impartial -- I'm sorry -- I
15:30:27    4   to determine which rules can be broken and                15:32:26    4   don't necessarily think that that means that
15:30:30    5   which can be followed and still be fair?                  15:32:27    5   person would be impartial -- I mean --
15:30:32    6             MS. HART: Object to the form. Go                15:32:30    6   excuse me -- I don't think that that means
15:30:32    7   ahead.                                                    15:32:31    7   that person could not be impartial or make
15:30:34    8      Q.     Do you understand my question?                  15:32:36    8   an unbiased decision in an appeal.
15:30:35    9      A.     Sir?                                            15:32:38    9       Q.   Okay. So I guess my question is
15:30:37   10      Q.     My question -- did you understand               15:32:40   10   to you, you think's it's permissible for the
15:30:38   11   my question?                                              15:32:43   11   person who hears the appeal, who also
15:30:39   12      A.     I think a little bit. I still                   15:32:47   12   participated in discussion of the sanction
15:30:41   13   think it's kind of general. But from my                   15:32:50   13   of punishment, to be the same person.
15:30:43   14   understanding of what you're asking -- and                15:32:53   14            MS. HART: Object to the form.
15:30:45   15   I'll do my best to answer -- is that we do                15:32:54   15       A.   That does not typically happen and
15:30:47   16   the best to follow policy, again. I mean,                 15:33:00   16   to my knowledge is not something that we
15:30:49   17   Kristin can tell you.                                     15:33:02   17   would typically do.
15:30:52   18             But if there's a point to where                 15:33:04   18       Q.   Why?
15:30:54   19   that happens, the person that might feel,                 15:33:05   19       A.   Because typically there is
15:30:58   20   you know, that there is harm to them or was               15:33:09   20   somebody separate. There is another layer
15:31:02   21   unfair or inequitable to them, can file an                15:33:13   21   to it.
15:31:04   22   appeal. And at that point the appellate                   15:33:13   22       Q.   Right. And that's -- the reason
15:31:07   23   decision-maker would be the one that would                15:33:14   23   you have another layer is that -- it's a
23 of 85 sheets                                                Page 89 to 92 of 245                                       01/21/2021 07:37:11 PM
                                                                KRISTA LYNN HARRELL
                                                                   93                                                                            95
15:33:18    1   new, fresh set of eyes in someone who is                   15:35:17    1   a crime -- excuse me -- for sexual violence
15:33:22    2   fair and impartial and doesn't know, or has                15:35:20    2   under the Student Code of Conduct, and I was
            3   not participated, in the process to that                   15:35:23    3   the Student Conduct Administrator in that
            4   point; is that correct?                                    15:35:27    4   hearing, okay?
            5                                                              15:35:28    5       A.    Uh-huh.
            6   (WHEREUPON, THERE WAS A BRIEF INTERRUPTION)                15:35:28    6       Q.    And the UDC recommended a specific
            7                                                              15:35:33    7   sanction. And as Student Conduct
            8       Q.     An ambulance just went by our                   15:35:36    8   Administrator, under the rules I have the
            9   office.                                                    15:35:38    9   authority either to accept that sanction or
           10       A.     I heard it, too.                                15:35:41   10   to deviate from it, correct?
           11       Q.     Okay.                                           15:35:43   11       A.    As who had responsibility to
15:33:35   12       A.     That's not necessarily why we do                15:35:50   12   accept it? I'm sorry. You're losing me.
15:33:38   13   that. It's just how the structure was set                  15:35:52   13       Q.    Okay. I'm the Student Conduct
15:33:40   14   up. And, again, I'm not involved in all                    15:35:56   14   Administrator, right? I'm the non-voting
15:33:43   15   that. But, you know -- the idea would be                   15:35:58   15   member of the UDC, right?
15:33:50   16   for them to be different people, just                      15:36:00   16       A.    Okay.
15:33:52   17   because there's another layer and somebody                 15:36:01   17       Q.    And I sit in on the deliberation,
15:33:55   18   else to hear it. But it doesn't mean that                  15:36:04   18   right?
15:33:56   19   it always happens that way.                                15:36:04   19       A.    Okay.
15:33:58   20       Q.     Why do you think that other layer               15:36:05   20       Q.    And the UDC finds you responsible
15:34:00   21   is important?                                              15:36:08   21   for sexual violence, right?
15:34:04   22              MS. HART: Object to the form.                   15:36:10   22       A.    As the respondent.
15:34:05   23       A.     I don't know if I really have a                 15:36:12   23       Q.    Right. You with me?
                                                                   94                                                                            96
15:34:09    1   thought process on whether that's important                15:36:14    1       A.    I'm with you.
15:34:11    2   or not.                                                    15:36:16    2       Q.    All right. And then the UDC, they
15:34:12    3       Q.     Well, you said it's important -- I              15:36:17    3   come up with a recommended sanction, okay?
15:34:14    4   thought you said it's important to have                    15:36:20    4       A.    Uh-huh.
15:34:15    5   another layer.                                             15:36:22    5       Q.    And they give it to me as the
15:34:17    6       A.     I'm sorry if I said that. I'm not               15:36:25    6   Student Conduct Administrator, correct?
15:34:21    7   sure why I feel like it's important. To me                 15:36:27    7       A.    I'm with you.
15:34:24    8   it's just -- we typically have another                     15:36:28    8       Q.    And as the Student Conduct
15:34:25    9   layer, you know. And from -- again,                        15:36:30    9   Administrator, I can either accept that
15:34:32   10   typically, I'm not involved in the hearing                 15:36:32   10   recommendation or I can deviate and either
15:34:35   11   process.                                                   15:36:36   11   go up or down in terms of severity of
15:34:44   12       Q.     Let me ask you a hypothetical.                  15:36:39   12   sanction, correct?
15:34:48   13   Let's say you are a student who has been                   15:36:40   13       A.    That's my understanding.
15:34:50   14   found responsible for an act of sexual                     15:36:42   14       Q.    And then after I take this -- I
15:34:54   15   violence, okay, and I'm the Student Conduct                15:36:45   15   don't make the ruling on it -- I go meet
15:34:57   16   Administrator, and I'm not sure about the                  15:36:45   16   with Kristin Dukes. And I say, Kristin, I
15:35:00   17   proper sanction that's recommended by the                  15:36:50   17   don't like this recommendation, I don't
15:35:02   18   UDC panel. You with me?                                    15:36:52   18   think it's severe enough. And I conference
15:35:05   19       A.     You're responding you're not sure               15:36:55   19   with Kristin. And after talking with
15:35:09   20   of the proper sanctioning? Is that what you                15:36:59   20   Kristin, and we conference, I decide that,
15:35:11   21   said?                                                      15:37:01   21   you know what, I don't think this sanction
15:35:13   22       Q.     Assume for this hypothetical that               15:37:03   22   is sufficient, I'm going to increase it.
15:35:14   23   you're a student who's been responsible for                15:37:07   23             So I come back and I increase the
01/21/2021 07:37:11 PM                                          Page 93 to 96 of 245                                                     24 of 85 sheets
                                                               KRISTA LYNN HARRELL
                                                                  225                                                                   227
15:22:05    1   University gives in the UDC hearing that,                15:35:00    1   designated, both were designated, by Dr.
15:22:11    2   extraneous information, or information                   15:35:02    2   Mitchell to be Student Conduct Code
15:22:12    3   that's not related to the act that's in                  15:35:08    3   Administrators; is that correct?
15:22:17    4   question?                                                15:35:08    4      A.    I'm not familiar with particular
15:22:19    5      A.    To be honest, I don't think your                15:35:11    5   circumstances. I've seen, yes, that he did
15:22:21    6   question is quite clear. To my knowledge,                15:35:12    6   designate them, yes, sir.
15:22:24    7   I'm not involved in what they're trained on              15:35:12    7      Q.    Okay. And did they work -- did
15:22:28    8   specifically. So I can't answer that                     15:35:17    8   Kim Ortiz and Dr. Andrea Agnew, did they
15:22:29    9   question.                                                15:35:19    9   work in the same office with Dr. Mitchell at
15:22:30   10      Q.    Okay. But you participate in                    15:35:22   10   the time?
15:22:32   11   drafting of the policy and the rules, right?             15:35:22   11      A.    They did not work in the same
15:22:34   12      A.    I do.                                           15:35:25   12   physical suite. Ms. Ortiz did. Dr. Agnew's
15:22:35   13      Q.    Has there ever been a discussion                15:35:31   13   office was in a different physical building.
15:22:37   14   or are you aware of any rule that says that              15:35:31   14      Q.    Okay.
15:22:40   15   the UDC is only allowed to hear the facts of             15:35:35   15      A.    But they worked together, you
15:22:43   16   a particular case and evidence of other acts             15:35:39   16   know, collegially.
15:22:47   17   of sexual misconduct are not allowed in, or              15:35:39   17      Q.    The University would only entrust
15:22:52   18   to be heard by the panel?                                15:35:43   18   someone as a Student Conduct Code
15:22:53   19      A.    It sounds familiar. The                         15:35:46   19   Administrator if they were trained properly.
15:22:56   20   specificity of it, again, I don't recall                 15:35:48   20   Would that be right?
15:22:57   21   line by line the policy.                                 15:35:49   21      A.    My estimation is that they were
15:23:04   22            MS. HART: Matt, we need to take a               15:35:53   22   selected based on their expertise and
15:23:06   23   break in a minute. I don't want to cut you               15:35:56   23   training.
                                                                  226                                                                   228
15:23:06    1   off in the middle of necessarily a question,             15:35:56    1      Q.    Okay. Did Kim Ortiz and Dr. Agnew
15:23:06    2   but we do need a break.                                  15:36:00    2   have expertise and training to serve as
15:23:11    3            MR. GREEN: Okay. That's fine.                   15:36:04    3   Student Conduct Code Administrators in 2016
15:23:11    4   You want to take about a five-minute break?              15:36:07    4   and 2017?
15:23:11    5            THE WITNESS: That would be great.               15:36:08    5      A.    To my knowledge they did, yes.
15:23:11    6   I just need to get something to drink.                   15:36:10    6      Q.    And, tell me, how did you know Dr.
15:23:11    7            MR. GREEN: Okay.                                15:36:17    7   Agnew?
15:23:11    8                                                            15:36:17    8      A.    We worked together in the Division
15:23:15    9      (WHEREUPON, A BRIEF RECESS WAS TAKEN)                 15:36:19    9   of Student Affairs.
15:34:24   10                                                            15:36:20   10      Q.    And how did you know Kim Ortiz?
15:34:25   11   BY MR. GREEN:                                            15:36:23   11      A.    Same. We both work in the
15:34:25   12      Q.    Dr. Harrell, a Student Conduct                  15:36:26   12   Division of Student Affairs, worked in the
15:34:28   13   Code Administrator, are they designated by               15:36:27   13   Division of Student Affairs.
15:34:31   14   the Dean? Is that right?                                 15:36:27   14      Q.    Did you see them once every week,
15:34:32   15      A.    The Student Conduct Code                        15:36:31   15   or every day? How often would you see them?
15:34:36   16   Administrator, yes, should be designated by              15:36:34   16      A.    It depended on -- it honestly
15:34:40   17   the Dean of Students.                                    15:36:36   17   depended on the week.
15:34:41   18      Q.    Okay. And there were two in my                  15:36:37   18      Q.    Did you discuss my client's cases
15:34:45   19   client's cases, Kim Ortiz and Dr. Agnew. Do              15:36:41   19   with either Dr. Agnew or Kim Ortiz?
15:34:50   20   you know both of them?                                   15:36:44   20      A.    I don't -- I don't recall
15:34:53   21      A.    Yes. I'm familiar with both of                  15:36:49   21   specifically. I potentially probably did
15:34:56   22   them, yes, sir.                                          15:36:53   22   with Dr. Agnew. It's not unusual for us to
15:34:56   23      Q.    Okay. And, ultimately, they were                15:36:56   23   try to see where things are in a process.
57 of 85 sheets                                             Page 225 to 228 of 245                                      01/21/2021 07:37:11 PM
                                                                 KRISTA LYNN HARRELL
                                                                     229                                                                         231
15:36:58    1   That's part of my responsibility, is to have                 15:38:32    1   involved in the process is truthful, has
15:37:01    2   an understanding of where the case is and                    15:38:34    2   integrity, and -- so as far as everybody
15:37:04    3   how far we are along.                                        15:38:41    3   that's deemed for a role, they're necessary.
15:37:05    4       Q.      Would you find Dr. Agnew to be                   15:38:42    4               So if the Dean of Students
15:37:08    5   reliable?                                                    15:38:46    5   designates a Student Conduct Administrator,
15:37:09    6       A.      I feel like Dr. Agnew is probably                15:38:46    6   they must deem them, I would imagine, to be
15:37:12    7   one of the most professionally and reliable                  15:38:46    7   truthful and have integrity.
15:37:14    8   people I have ever met as a colleague.                       15:38:50    8          Q.   Would you believe Dr. Andrea Agnew
15:37:16    9       Q.      Would you find Kim Ortiz to be                   15:38:53    9   if she was placed under oath?
15:37:19   10   reliable?                                                    15:38:55   10          A.   Yes.
15:37:19   11       A.      I did not work with Kim as long.                 15:38:56   11          Q.   Would you believe Kim Ortiz if she
15:37:21   12   But I would find that she was reliable in                    15:38:59   12   was placed under oath?
15:37:24   13   the job that we asked her to do while she                    15:38:59   13          A.   Yes, of course.
15:37:26   14   was at USA.                                                  15:39:01   14          Q.   Were you aware that Doctor --
15:37:26   15       Q.      Would you find Dr. Agnew to be                   15:39:05   15   excuse me -- that Kim Ortiz testified in a
15:37:28   16   trustworthy?                                                 15:39:08   16   subsequent ROTC hearing involving my client?
15:37:29   17       A.      I find Andrea Agnew to be                        15:39:12   17          A.   I was not made aware of that.
15:37:31   18   extremely trustworthy.                                       15:39:14   18          Q.   Were you aware that she testified,
15:37:33   19       Q.      Would you find Kim Ortiz to be                   15:39:17   19   she being Kim Ortiz, under oath at the ROTC
15:37:36   20   trustworthy?                                                 15:39:22   20   hearing that my client did not get a fair
15:37:36   21       A.      I did not work with Ms. Ortiz as                 15:39:24   21   and impartial hearing by the UDC panel and
15:37:39   22   long. But I found her, during that time, to                  15:39:27   22   the University?
15:37:39   23   be trustworthy in the role that we had her                   15:39:29   23               MS. HART: Object to the form.
                                                                     230                                                                         232
15:37:41    1   in, yes, sir.                                                15:39:30    1          A.   I was not aware of that at the
15:37:42    2       Q.      Do you believe Dr. Agnew to be                   15:39:32    2   time that that hearing took place.
15:37:45    3   truthful?                                                    15:39:33    3          Q.   Have you been subsequently made
15:37:45    4       A.      I have no reason to believe Dr.                  15:39:37    4   aware of that?
15:37:49    5   Agnew is anything other than truthful.                       15:39:37    5          A.   I have subsequently been made
15:37:50    6       Q.      Do you believe Kim Ortiz to be                   15:39:42    6   aware of that.
15:37:52    7   truthful?                                                    15:39:43    7          Q.   Have you read her testimony?
15:37:53    8       A.      I have no reason to believe Ms.                  15:39:45    8          A.   I have not read her testimony, no,
15:37:55    9   Ortiz is anything other than truthful.                       15:39:46    9   sir.
15:37:57   10       Q.      And if either one of those persons               15:39:46   10          Q.   What do you know about that?
15:38:00   11   were not reliable, trustworthy and truthful,                 15:39:48   11          A.   I do not know any specifics
15:38:04   12   they should not serve as a Student Conduct                   15:39:50   12   related to the testimony other than what you
15:38:07   13   Administrator. Would you agree with that?                    15:39:53   13   just mentioned, the general idea that that's
15:38:07   14       A.      That's not my determination to                   15:39:55   14   what she said.
15:38:10   15   make.                                                        15:39:57   15          Q.   Were you or anyone with the
15:38:10   16       Q.      Well, based on your training and                 15:39:58   16   University ever called to testify at the
15:38:15   17   experience in Title IX affairs and your                      15:40:01   17   ROTC hearing involving my client?
15:38:16   18   experience in drafting the rules and                         15:40:05   18          A.   I cannot answer that for other
15:38:17   19   procedures regarding these investigations,                   15:40:08   19   people. I was not called.
15:38:20   20   can you answer in that context?                              15:40:09   20          Q.   Okay. Can you tell me why Kim
15:38:23   21       A.      I'll say that given my role as a                 15:40:21   21   Ortiz is no longer employed at South
15:38:28   22   Title IX Coordinator, we do everything we                    15:40:24   22   Alabama?
15:38:31   23   possibly can to make sure that everybody                     15:40:24   23          A.   I cannot tell you that, no, sir.
01/21/2021 07:37:11 PM                                           Page 229 to 232 of 245                                                  58 of 85 sheets
